847 F.2d 841
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sidney PRENY, Petitioner,v.INTERNAL REVENUE SERVICE, Respondent.
No. 87-3227.
United States Court of Appeals, Federal Circuit.
April 5, 1988.

Before PAULINE NEWMAN, ARCHER and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board, Docket No. PH04328610456, is affirmed on the basis of the opinion of the administrative judge.


2
The administrative judge correctly recognized that a settlement agreement had been signed by both parties, and that the issues in dispute were resolved.  The party attacking a settlement agreement bears the heavy burden of proving that the agreement is invalid as a result of fraud or mutual mistake.   Asberry v. United States Postal Service, 692 F.2d 1378, 1380 (Fed.Cir.1982).  Mr. Preny has not met this burden.


3
Mr. Preny's request that this case be transferred to a United States district court, based on his assertion that this is a "mixed case" involving a discrimination claim, is denied.  Any discrimination issue was subsumed into the settlement agreement.  The issue before us is solely whether a valid and binding settlement agreement had been entered into.


4
The Board correctly noted that Mr. Preny's allegations that the agency has failed to comply with the terms of the settlement should be presented in an appropriate petition for enforcement.  5 C.F.R. Sec. 1201.182(a).


5
Under our statutorily prescribed scope of review, the Board's final decision is affirmed.  5 U.S.C. Sec. 7703(c) (1982).